Citation Nr: 0829101	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1976 to 
February 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the veteran appeared before the 
undersigned for a video hearing on June 20, 2007.  
Unfortunately a transcript of the hearing could not be 
obtained.  The Board offered the veteran an opportunity to 
testify again before the Board; however, the veteran declined 
the opportunity in writing in January 2008.  

The Board apologizes for this problem and will not let this 
situation negatively impact the veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for her bilateral foot 
disorder, rated as bilateral tendonitis of the feet.  The 
disability is currently rated as 10 percent disabling.

In a supplemental substantive appeal form, VA Form 9, dated 
June 2007, the veteran indicates that her bilateral foot 
condition has worsened since her most recent VA examination.  
Specifically, the veteran stated that she has been suffering 
pain and loss of motion, and has had difficulty standing for 
prolonged periods of time which contributed to her losing her 
job.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the 
last VA examination was performed over three years ago in 
March 2005, a more current VA examination for this disability 
is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided corrective 
notice on her increased rating claim consistent 
with the holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In particular, she should be 
advised as follows: 

a)  to submit medical or lay evidence 
demonstrating a worsening or increase in severity 
of her disability and the effect that worsening 
has on her employment and daily life; and 

b) notice of the schedular criteria for evaluating 
the feet under DC 5276.

2.  The RO should arrange for the veteran to be 
scheduled for a VA examination to determine the 
nature and current severity of her service-
connected bilateral foot condition.  The claims 
file and a copy of this remand should be provided 
for the examiner's review.  The examiner shall 
indicate that the claims file has been reviewed.

The examiner is asked to identify and describe any 
current symptomatology, of the bilateral foot 
disorder.  In particular, the examiner should 
state whether this disability is manifested by the 
following:

(a) objective evidence of moderate deformity; with 
weight-bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of feet, or

(b) objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on 
use, and characteristic callosities; or

(c) marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
Achilles on manipulation, none of which can be 
improved by orthopedic shoes or appliances.

Other symptomatology, including any functional 
loss associated with this disability due to more 
or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of 
disuse, pain on pressure or manipulation, and 
muscle spasm should be noted.  The examiner should 
specify any additional range-of-motion loss due to 
any of the above factors.  If there is no evidence 
of any of the above factors on examination, the 
examiner should so state.

The examiner should also inquire as to whether the 
veteran experiences flare-ups.  If so, the 
examiner should describe, to the extent possible, 
any additional functional loss or limitation of 
motion during such flare-ups.

3.  Thereafter, the RO should again consider the 
veteran's pending claim in light of any additional 
evidence added to the record.  If the benefits 
sought on appeal remain denied, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims e remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




